—Order unanimously affirmed without costs. Memorandum: Plaintiff was injured when he fell while unloading street light standards from a flatbed trailer at a lot where they were to be stored for future use throughout the City of Buffalo. The court properly dismissed his Labor Law § 240 (1) cause of action because the delivery of the street light standards was not to a construction site but was merely for stockpiling for future use (see, Cox v LaBarge Bros. Co., 154 AD2d 947, 947-948, lv dismissed 75 NY2d 808; cf., Lewis-Moors v Contel of N. Y., 167 AD2d 732; Dedario v New York Tel. Co., 162 AD2d 1001). Likewise, the court correctly dismissed plaintiff’s Labor Law § 241 (6) cause of action (see, Sprague v Picciano, 100 AD2d 247, 249-250, lv denied 62 NY2d 605). (Appeal from Order of Supreme Court, Erie County, Rath, Jr., J.—Summary Judgment.) Present—Callahan, J. P., Denman, Green, Pine and Lowery, JJ.